Citation Nr: 0941155	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-11 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis, now claimed as allergic rhinitis, 
seasonal.

2.  Entitlement to service connection for a back condition, 
to include arthritis. 

3.  Entitlement to service connection for residuals of 
prostate cancer.

4.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), mailed to the 
Veteran in April 2002, that denied the Veteran's claims of 
entitlement to service for allergic rhinitis, seasonal; 
residuals of prostate cancer; ulcerative colitis; and a back 
condition.

The issues of entitlement to service connection for allergic 
rhinitis, seasonal; residuals of prostate cancer; and 
ulcerative colitis, addressed in the REMAND portion of the 
decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for allergic rhinitis was previously denied in a June 1987 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for allergic rhinitis, now claimed as 
allergic rhinitis, seasonal, received since the last final 
denial in June 1987 is new, in that it is not cumulative and 
was not previously considered by decision makers, and it is 
also material because it contributes to a more complete 
picture of the Veteran's claim and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The probative evidence of record indicates that the 
Veteran's back condition, to include arthritis, is unrelated 
to his period of service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision that denied the Veteran's 
claim of entitlement to service connection for allergic 
rhinitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
allergic rhinitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  A back condition, to include arthritis, was not incurred 
in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Veteran was notified in a VCAA letter dated in October 
2001, before the initial adjudication of the claims, of the 
evidence not of record that was necessary to substantiate the 
claims of entitlement to service connection for a back 
condition, residuals of prostate cancer, and ulcerative 
colitis.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

As to the claim of entitlement to allergic rhinitis, 
seasonal, the Veteran was advised of the above in a VCAA 
letter dated in March 2003, subsequent to the initial 
adjudication of such claim.  While the March 2003 VCAA letter 
was issued after the initial rating decision in March 2002, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA could cure such a timing 
problem by readjudicating the veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the March 2003 VCAA letter was issued, 
the Veteran's claim was readjudicated in the March 2004 
statement of the case. Therefore, any defect with respect to 
the timing of the VCAA notice has been cured.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claims decided herein.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability ratings or effective dates for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision as to the issue of entitlement to 
service connection for a back condition, to include 
arthritis, because the preponderance of the evidence is 
against the claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the Veteran was not provided with such notice, however, 
to the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to reopening the Veteran's claim 
of entitlement to service connection for allergic rhinitis, 
seasonal.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA- 
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination, as to the issue of entitlement to service 
connection for a back condition, to include arthritis, is not 
required.  There is no evidence of an in-service event, 
injury, or disease with which any current back condition may 
be associated.  Further, while the Veteran offered competent 
lay testimony as to in-service symptomatology of back pain, 
and back pain since separation from service, the Board, as 
discussed below, finds that such competent lay testimony is 
not credible.

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issue of entitlement to service 
connection for a back condition, to include arthritis, have 
been requested or obtained.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claim of entitlement to service connection for a 
back condition, to include arthritis.

New and Material Evidence

Service connection for allergic rhinitis was previously 
denied in a June 1987 rating decision.  Although the RO did 
not frame the issue as whether new and material evidence has 
been received to reopen the claim in the March 2002 rating 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for allergic 
rhinitis, now claimed as allergic rhinitis, seasonal, may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in May 
2001, in the form of a claim of entitlement to service 
connection for allergic rhinitis, seasonal.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2001).  

The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to the 
instant case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the 
prior final decision in June 1987 consisted of the Veteran's 
claim of entitlement to service connection for allergic 
rhinitis, his service treatment records, and report of VA 
examination dated in March 1987.  The RO found that the 
Veteran's allergic rhinitis was considered a constitutional 
and developmental abnormality for which compensation was not 
payable.  The Veteran's claim of entitlement to service 
connection for allergic rhinitis was denied.  The June 1987 
rating decision was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to 
service connection for allergic rhinitis, now claimed as 
allergic rhinitis, seasonal, in May 2001.  Newly received 
evidence since May 2001 includes the Veteran's own statements 
as to his current symptomatology of allergic rhinitis, and 
worsening of the same since his period of active service.

The Board finds that the evidence received since the last 
final decision in June 1987 was not previously considered by 
agency decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for allergic rhinitis, now claimed as 
allergic rhinitis, seasonal, has been received, and such 
claim is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  38 U.S.C.A.           § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the Veteran served 
during wartime and peacetime; however, the Veteran does not 
contend that he was in combat, and his service personnel 
records are silent for evidence of combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

The Veteran, in his February 2003 Notice of Disagreement, 
asserted that he experienced back pain during active service.  
The Veteran reported that he had to drive back and forth on 
long drives from his duty station to his home.  The Veteran 
reported that his job including back-breaking work, including 
loading supplies at sea and on shore.  The Veteran reported 
that he went to sick call only when he was really sick or had 
a fever and that he usually treated his back pain with over-
the-counter medication.  The Veteran reported that he took 
prescription medication during service for hay fever and such 
relieved his symptoms of back pain until he ceased taking 
medication, in 1987.  The Veteran reported that his back pain 
resumed in 1987. 
 
The Veteran's service treatment records indicate that the 
Veteran sought treatment for a number of health concerns.  
The Veteran's service treatment records are negative for any 
complaint, treatment, or diagnosis of a back condition.  

Reports of Physical Examinations dated in January 1966, March 
1971, March 1978, February 1982, November 1984, February 
1986, and November 1986, are silent for any musculoskeletal 
abnormalities, specifically a back condition.  Reports of 
Medical History, completed by the Veteran, dated in January 
1966, March 1978, November 1984, February 1986, and November 
1986, indicate that he denied any history of recurrent back 
pain. 

The Board therefore finds that a chronic back condition was 
not shown in service. 38 C.F.R. § 3.303(b).

Report of VA examination dated in March 1987 is silent for 
any complaint or diagnosis of a back condition.

VA treatment records dated in March 1988 indicate that the 
Veteran complained of radiating back pain for three weeks, 
exacerbated by fatty foods.  Physical examination revealed a 
palpable gallbladder and the Veteran was provisionally 
diagnosed with cholecystitis and also diagnosed with possible 
gallbladder.  Additional treatment records dated in March 
1988 indicate that the Veteran was referred for consultation 
due to a rectal bleed and abdominal and low back pain for 
three days.  Physical examination revealed right middle back 
pain on palpation.  No diagnosis as to the Veteran's back was 
rendered.

The first clinical evidence of record of a back condition is 
dated in August 2000.  The Veteran's private physician 
submitted a letter, dated in March 2001, in which he stated 
that the Veteran had a long history of back pain and was seen 
in August 2000, complaining of fairly severe back pain.  The 
physician reported that at that time, in August 2000, x-ray 
examination revealed mild degenerative changes in the middle 
and lower lumbar spine and osteophytes along the thoracic 
vertebral bodies.  The physician reported that the Veteran 
had long-standing arthritis which only recently became 
clinically apparent.  

The Veteran has attributed his back condition to service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

The Board notes that the Veteran's private physician 
reported, in his March 2001 letter, that the Veteran had a 
long history of back pain and that he had long-standing 
arthritis which only recently became clinically apparent.  
The private physician, however, did not comment upon the 
relationship between the Veteran's back condition, 
specifically arthritis, diagnosed 13 years after service, and 
his period of service. 

In this case there was no complaint, treatment, or diagnosis 
of a back condition shown during service, and no record of 
any continuous symptoms from the time of the Veteran's 
separation from service onward.  Rather, the record 
establishes that approximately 13 years after separation from 
service, the Veteran was diagnosed with arthritis.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no clinical evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is certainly competent to provide lay testimony 
that he experienced back pain during service, that such pain 
was temporarily relieved by prescription medication taken for 
a separate ailment, and that such pain resumed when he ceased 
taking the prescription medication.  However, the Board does 
not find his contention to be credible.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

There is simply no probative evidence corroborating the 
Veteran's statement.  While the Veteran explained the absence 
of service treatment records reflecting treatment for back 
pain because he did not seek treatment unless he was very 
sick, the evidence of record includes significant service 
treatment records reflecting treatment for a number of health 
concerns.  It also appears that the Veteran intends to 
explain the absence of service treatment records reflecting 
treatment for back pain because he was taking prescription 
medication for a separate ailment which relieved his pain and 
thus his symptomatology of a back condition was not evident 
until his separation from service.  However, the Board notes 
that is appears that the Veteran contradicts such assertion, 
as he also asserted that he treated his in-service back pain 
with over-the-counter medication and did not seek treatment.  

Further, it is significant that at the time of his November 
1986 separation examination, the Veteran denied a history of 
recurrent back pain and the examiner did not find evidence of 
a back condition on physical examination.  Also, at the time 
of the Veteran's March 1987 VA examination, conducted three 
months subsequent to his separation from service, he did not 
complain of symptomatology of a back condition, and the 
examiner did not find evidence of a back condition, to 
include arthritis, on physical examination.

As such, the Board finds that the Veteran's statements made 
contemporaneous to service as to whether he experienced 
recurrent back pain, together with the significant service 
treatment records for a number of health concerns excluding 
back pain, are more probative than the statements of the 
Veteran made many years after service, and in relation to a 
claim for monetary benefits.

In sum, the weight of the credible evidence does not 
establish that the Veteran's back condition, specifically 
arthritis, began in service.  Because the Veteran's service 
treatment records showed no evidence of a back condition or 
arthritis, and because there is no competent evidence 
demonstrating that the Veteran's back condition, to include 
arthritis, is related to service, service connection in this 
case on a direct basis is not warranted.  

As discussed above, the Veteran's back condition, 
specifically arthritis, is a disability for which service 
connection may be granted on a presumptive basis.  However, 
such did not manifest to a compensable degree within one year 
of separation from service and service connection in this 
case on a presumptive basis is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a back 
condition, to include arthritis, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of entitlement to service connection for allergic 
rhinitis, now claimed as allergic rhinitis, seasonal, is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a back condition, to include 
arthritis, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the Veteran has not yet been 
notified as to the disability rating and effective date for 
the award of benefits that will be assigned if service 
connection is awarded for the disabilities on appeal.  On 
remand, the Veteran should be so notified.  

As to the issue of entitlement to service connection for 
allergic rhinitis, seasonal, the Board notes that the Veteran 
reported a history of hay fever and seasonal allergies in the 
spring at the time of his Report of Medical History in 
November 1984.  The Veteran reported a history of hay fever 
at the time of his Report of Medical History in March 1978, 
and reported a history of hay fever and nose trouble at the 
time of his Report of Medical History in February 1986.  The 
Veteran also reported a history of ear, nose, and throat 
trouble; hay fever; hospitalization for tonsillitis; seasonal 
rhinitis, recurrent, mild; and seborrhea, perinasal, mild, at 
that time of his Report of Medical History in November 1986, 
in preparation for separation from service.  

Service treatment records dated in November 1985 and April 
1986 indicate that the Veteran was diagnosed with and treated 
for allergic rhinitis.  Service treatment records dated in 
April 1985 and April 1986 indicate that the Veteran was 
diagnosed with and treated for atopic rhinitis.  

Report of VA examination in March 1987 indicates that the 
Veteran was diagnosed with allergic rhinitis, seasonal.  

As to the issue of entitlement to service connection for 
residuals of prostate cancer, the Board notes that the 
Veteran was treated for a urinary tract infection and 
prostatitis during his period of service, in May 1980.  The 
Veteran underwent surgery for prostate cancer in October 
1999.  Private treatment records dated in August 2000 
indicate that the Veteran reported that he experienced 
erectile difficulty subsequent to prostate surgery.  

As to the issue of entitlement to service connection for 
ulcerative colitis, the Board notes that service treatment 
records dated in July 1980 indicate that the Veteran reported 
loose bowel movements for two days.  The Veteran was 
diagnosed with probable gastroenteritis.  Report of VA 
examination in March 1987 indicates that the Veteran denied 
any digestive complaints and reported occasional loose 
stools.

Private treatment records dated in August 1989 indicate that 
the Veteran was diagnosed with suspected chronic inflammatory 
disease.  Private treatment records dated in July 1990 
indicate that the Veteran was diagnosed with acute and 
chronic colitis.  The Veteran's private physician submitted a 
letter dated in May 2001 in which he reported that the 
Veteran had been diagnosed with ulcerative colitis since 1987 
and experienced chronic diarrhea seven or eight years prior.  
  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, a medical 
examination and medical opinions are required as to whether 
the Veteran's current allergic rhinitis, seasonal, if any, 
and his ulcerative colitis, are related to his in-service 
treatment for allergic rhinitis and probable gastroenteritis, 
respectively.  Also, a medical examination and a medical 
opinion as to residuals of prostate cancer, if any, to 
include erectile dysfunction and scarring, are related to his 
in-service treatment for prostatitis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective under 
38 U.S.C.A.     § 5103(a) that 
satisfies the requirement of Dingess, 
which notifies the Veteran of the 
disability ratings and effective dates 
for the award of benefits that will be 
assigned if service connection is 
awarded for any of the disabilities on 
appeal, allergic rhinitis, seasonal; 
residuals of prostate cancer; and 
ulcerative colitis.

2.  Schedule the Veteran for the 
following VA examinations:

a) An appropriate examiner should 
provide a current diagnosis as to 
allergic rhinitis, seasonal, if any. If 
the Veteran is diagnosed with allergic 
rhinitis, seasonal, the examiner should 
opine as to whether it is at least as 
likely as not that such is related to 
the allergic rhinitis and atopic 
rhinitis for which he was treated 
during his period of service, or is 
otherwise related to his active 
service.

b)  An appropriate examiner should 
provide a current diagnosis as to all 
residuals of prostate cancer, if any, 
including erectile dysfunction and 
scarring.  If the Veteran is diagnosed 
with any residuals of prostate cancer, 
the examiner should opine as to whether 
it is at least as likely as not that 
such is related to the prostatitis for 
which he was treated during his period 
of service, or is otherwise related to 
his active service.

c)  An appropriate examiner should 
provide a current diagnosis as to 
ulcerative colitis, if any.  If the 
Veteran is diagnosed with ulcerative 
colitis, the examiner should opine as 
to whether it is at least as likely as 
not that such is related to the 
probable gastroenteritis for which he 
was treated during his period of 
service, or is otherwise related to his 
active service.

All examiners should consider the 
Veteran's lay statements of symptoms in 
service and continuous symptoms after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury but relied on the 
service treatment records to provide a 
negative opinion).

The claims folder should be made 
available to and reviewed by each 
examiner, and each examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.

The opinions made should be based on 
examination findings, historical 
records, and medical principles. The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examinations.

3.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for allergic rhinitis, seasonal; 
residuals of prostate cancer; and 
ulcerative colitis, considering any 
additional evidence added to the 
record.  If any action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that failure to cooperate by not attending the 
requested VA examination may result in an adverse 
determination.  38 C.F.R. § 3.655 (2009); see Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


